Citation Nr: 1111450	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for the Veteran's service-connected left knee internal derangement with patella tendonitis, chondromalacia, and Baker's cyst.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served in the active military service from March 1951 and March 1953.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.  

Following the RO's certification of this appeal to the Board, the Veteran submitted additional evidence.  However, this evidence is duplicative of evidence already in the claims file prior to the certification to the Board.  Therefore, since this evidence is not new, it does not require a waiver by the Veteran or his representative of the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected left knee internal derangement with patella tendonitis, chondromalacia, and Baker's cyst has been manifested, at worst, by extension limited to 20 degrees and flexion limited to 90 degrees.

2.  Throughout the appeal, the Veteran's service-connected left knee internal derangement with patella tendonitis, chondromalacia, and Baker's cyst has been manifested by the daily use of a cane and by episodes of buckling and giving way.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for the Veteran's service-connected left knee internal derangement with patella tendonitis, chondromalacia, and Baker's cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.20, 4.21, 4.71a, Diagnostic Code (DC) 5261 (2010).

2.  The criteria for a separate initial disability rating of 10 percent, but not greater, for the Veteran's lateral instability of the left knee has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 2008, September 2008, and May 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, and an explanation of what evidence was to be provided by him and what evidence the VA would seek to obtain on his behalf.  The April 2008 and September 2008 letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's April 2008 duty-to-assist letter was provided before the initial RO adjudication of his claim in July 2008.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  In regards to any records from the Social Security Administration (SSA), the Board is in possession of the original disability benefits claim that the Veteran submitted to SSA in the 1990s.  In accordance with the Board's May 2010 remand directives, VA contacted SSA for the records associated with this claim.  VA received a May 2010 response from the SSA indicating that they did not have any medical records on file pertaining to the Veteran.  Therefore, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Veteran was afforded VA examinations in May 2007 and in May 2008.  Additionally, the Veteran failed to report for a VA compensation examination that was scheduled in August 2010.  The Veteran was notified of this VA compensation examination in August 2010 at his current mailing address.  There is no indication in the record that the notice of VA examination was not mailed to the address written on the notice.  Moreover, the Veteran was notified, in the December 2010 Supplemental Statement of the Case (SSOC), that he had failed to appear for the VA examination scheduled in August 2010.  The Veteran did not respond to this notice with his reasons for missing the VA examination.  Therefore, the Board finds that a new examination is not necessary.  Although the Board could even deny the claim for increased rating solely on the basis of the Veteran's failure to report for his scheduled examination (see 38 C.F.R. § 3.655 (2010)), the Board will proceed to consider his claim on the merits.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its May 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's medical records associated with his SSA disability benefits claim, scheduling the Veteran for a VA examination, obtaining the Veteran's private medical records since October 2006, and then readjudicating his claim in a SSOC.  All of these actions were completed by the AMC prior to the Veteran's claims file being returned to the Board.

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed Board decision of November 1991 granted service connection for the Veteran's left knee disability.  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that he is entitled to an increased disability rating for his service-connected left knee disability, currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5261.

Under DC 5261, a 30 percent rating is warranted when there is extension of the knee limited to 20 degrees.  A higher rating of 40 percent is warranted when there is extension of the knee limited to 30 degrees.  38 C.F.R. § 4.71a.

The Board will now apply these criteria to the facts of this case.

In May 2007, the Veteran was afforded a VA examination.  The Veteran complained of severe left knee pain 24 hours per day with exacerbations lasting approximately 45 minutes and occurring 2 to 3 times per day.  He also reported weakness, stiffness, swelling, lack of endurance, episodes of "locking" pain, and pain with stair climbing.  He walked with a cane and took medications twice per day to help alleviate his left knee pain.  Upon a physical examination, the VA examiner determined that the Veteran's left knee extension was to 0 degrees and his left knee flexion was to 120 degrees, with pain.  See 38 C.F.R. § 4.71, Plate II (normal range of motion for the knee is 0 degrees extension to 140 degrees flexion).  There was no additional limitation upon repetitive motion of the left knee.  The examiner noted that the Veteran had a significantly antalgic gait and that his knee was very tender upon touch.  There was no instability and no indication of varus or valgus stress.  The Lachman, anterior drawer, and posterior drawer tests were negative.  X-rays of the left knee revealed very mild degenerative changes.  The examiner diagnosed the Veteran with chondromalacia and mild degenerative arthritis of the left knee, opining that the Veteran's knee causes him additional functional loss secondary to pain.  

In May 2008, the Veteran was afforded another VA examination.  The Veteran reported pain on a daily basis.  The Veteran did not use a brace, but he did use a cane full-time.  The Veteran reported no episodes of recurrent subluxation of the left knee.  Following a physical examination of the knee, the VA examiner determined that the Veteran's left knee extension was limited by 20 degrees and his flexion was limited to 90 degrees.  There was pain throughout the range of motion testing.  The Veteran's McMurray's test was negative.  There was no increase or decrease in pain or decrease in range of motion with repetitive range of motion testing of the left knee.  X-rays dated in May 2008 showed no significant boney abnormality.

Following the May 2008 VA examination, the Board remanded the Veteran's increased rating claim in May 2010 for, in pertinent part, a recent VA examination.  The Veteran then failed to report for the VA compensation examination that was scheduled in August 2010.  The Veteran was notified of this VA compensation examination in August 2010 at his current mailing address.  There is no indication in the record that the notice of VA examination was not mailed to the address written on the notice.  Moreover, the Veteran was notified, in the December 2010 Supplemental Statement of the Case (SSOC), that he had failed to appear for the VA examination scheduled in August 2010.  The Veteran did not respond to this notice with his reasons for missing the VA examination.

As was noted above, although the Board could even deny the claim for increased rating solely on the basis of the Veteran's failure to report for his scheduled examination (see 38 C.F.R. § 3.655 (2010)), the Board will proceed to consider his claim on the merits.

The Board has considered the evidence of record, but there is no objective medical evidence that an evaluation in excess of 30 percent may be granted for the Veteran's left knee disability based on the evidence of record.  Specifically, the Veteran's left knee disability has not been manifested by extension of the knee limited to 30 degrees - the requirements for a higher rating of 40 percent under DC 5261.  38 C.F.R. § 4.71a.  The treatment notes of record similarly do not provide objective support for a higher rating. 

Further, a Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension.  See VAOPGCPREC 9-04.  DC 5260 refers to limitation of flexion of the knee.  DC 5260 provides a noncompensable evaluation when there is evidence of flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  In this case the Veteran does not meet the criteria for a noncompensable (0 percent) evaluation under DC 5260 for his knee.  Specifically, the evidence of record does not establish that his flexion of the left knee has been limited to 60 degrees during the course of his appeal.  At worst, the Veteran's left knee flexion has been limited to 90 degrees at the May 2008 VA examination.  As such, a separate rating is not warranted under DC 5260.  38 C.F.R. § 4.71a.

The remainder of the DCs pertaining to the knee and leg also do not justify a rating in excess of 30 percent.  Taking the remaining codes in numerical order, DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  DC 5258 is applicable where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  There has been no finding of dislocated, semilunar cartilage in the knee in the medical evidence.  The Veteran is already in receipt of the maximum schedular rating under DC 5259 and DC 5263.  There has been no finding of nonunion of the tibia and fibula with loose motion, requiring a brace; thus, DC 5262 is not applicable.  38 C.F.R. § 4.71a.

In addition, separate compensable ratings may sometimes be assigned for a knee disability if there is both instability under DC 5257, and arthritis that causes limitation of motion under DCs 5260 or 5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's General Counsel stated that when a knee disorder has a current disability rating under DC 5260 or 5261, and the Veteran also has instability of the knee under DC 5257, separate evaluations may be assigned.  See 38 C.F.R. § 4.71a.

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Here, the Board finds that the Veteran is entitled to a separate disability rating of 10 percent for his lateral instability of his the knee.  Specifically, at both VA examinations and in private outpatient treatment records, the Veteran has reported that he uses a cane on a daily basis.  Additionally, in private records dated in January 2010 and May 2010 from Dr. R.G.C. the Veteran reported episodes of buckling and giving way of the left knee.  Thus, giving the Veteran the benefit of the doubt, the Board finds that he is entitled to a separate 10 percent rating for lateral instability of his left knee under DC 5257.  38 C.F.R. § 4.71a.

However, the evidence does not show that the Veteran is entitled to a rating higher than 10 percent under DC 5257 for his left knee instability.  The evidence of record does not establish that the Veteran's right knee presents symptoms of moderate recurrent subluxation or lateral instability.  Specifically, no VA examiner or private physician has diagnosed the Veteran with instability or subluxation of his left knee during the course of this appeal.  Both the May 2007 and the May 2008 VA examiners, following physical examinations of the Veteran, determined that there was no objective evidence that the Veteran's left knee disability was manifested by instability or subluxation.  Therefore, the Veteran is not entitled to a separate rating higher than 10 percent under DC 5257.  38 C.F.R. § 4.71a.

The Board has noted that a "claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The Board does not find this to be the case here.  The measurements taken at the VA examinations included consideration of the Veteran's pain following repetitive use.  Therefore, the evidence does not warrant a higher rating under DC 5261 or a separate rating under DC 5260, as the Veteran's ranges of motion, even when considering pain, were not so limited as to warrant a noncompensable (0 percent) evaluation under DC 5260 or a 40 percent rating under 5261.  38 C.F.R. § 4.71a.  See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (indicating that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion).

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, the Veteran's lay testimony concerning the severity of his left knee disability is not supported by clinical findings and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Additionally, with the exception of the newly assigned 10 percent rating under DC 5257, the Veteran has not met the requirements for a higher rating or an additional separate rating at any time since one year prior to filing his claim in March 2008, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, while the evidence supports a separate 10 percent rating under DC 5257, the preponderance of the evidence is otherwise against a higher rating under DC 5257 or a rating higher than 30 percent under DC 5261, which in turn means there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.71a (2010); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Evaluation

The Board has also contemplated whether the increased rating claim should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2010).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left knee disability symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his left knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

A disability rating greater than 30 percent for the Veteran's service-connected left knee internal derangement with patella tendonitis, chondromalacia, and Baker's cyst is denied.

A separate 10 percent rating, but not greater, for the Veteran's lateral instability of the left knee is granted, subject to the statutes and regulations governing the payment of monetary benefits.

REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the TDIU claim can be properly adjudicated.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

The Veteran has three service-connected disabilities:  (i) left knee internal derangement with patella tendonitis, chondromalacia, and Baker's cyst, rated as 30 percent disabling; (ii) instability of the left knee, rated as 10 percent disabling; and, (iii) a scar in the submental area, rated as 10 percent disabling.  These ratings combine to 40 percent.  See 38 C.F.R. § 4.25.  Therefore, he does not have a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a).

If, however, as here, a Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The AMC, in its December 2010 SSOC, declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), keeping in mind the Veteran does not satisfy the threshold minimum rating requirements of § 4.16(a) for this benefit without resorting to this special extraschedular consideration.

Here, however, the Board finds that there is medical and lay evidence of record at least suggesting the Veteran's service-connected disabilities preclude him from working in all forms of substantially gainful employment.  Thus, his case must be referred to this authority for this special consideration under § 4.16(b).  

Specifically, in March 2010, the Veteran's treating private physician, Dr. R.G.C., submitted a medical opinion.  In the opinion, Dr. R.G.C. stated that he has treated the Veteran since June 1992 for his left knee.  Dr. R.G.C. then concluded that the Veteran is disabled and cannot perform any work activity because of his left knee arthritis and its continued pain.  There is no medical evidence to the contrary of this opinion in the claims file.  Therefore, this opinion suggests that the Veteran's service-connected disabilities cause significant, if not total, impairment in his occupational functioning.

The Board, therefore, is compelled to remand this TDIU claim for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Refer this TDIU claim to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 4.16(b), for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains to be decided by the Director of C&P Service or designate.

2.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


